DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/6/2018, 5/21/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (US 2006/0220020).
Regarding claim 1, Hwang discloses, in at least figures 3A, 3B, 3C, and related text, a thin-film transistor comprising: 
an active layer (500, [21]); 
a source electrode (“source and drain electrodes connected to the source and drain regions 520 and 530, respectively”, [21]); and 
a drain electrode (“source and drain electrodes connected to the source and drain regions 520 and 530, respectively”, [21]); 

Regarding claim 2, Hwang discloses the thin-film transistor according to claim 1 as described above.
Hwang further discloses, in at least figures 3A, 3B, 3C, and related text, the protrusion portions (uneven edge portion of 510, [22]) have a shape of rectangular (figures), triangular (figures), or trapezoidal.
Regarding claim 3, Hwang discloses the thin-film transistor according to claim 1 as described above.
Hwang further discloses, in at least figures 3A, 3B, 3C, and related text, the protrusion portions (uneven edge portion of 510, [22]) and the main body portion (main channel region or a center of the channel region 510/520/530, [21], [22]) are substantially in a same plane (figures).
Regarding claim 4, Hwang discloses the thin-film transistor according to claim 1 as described above.

Regarding claim 5, Hwang discloses the thin-film transistor according to claim 1 as described above.
Hwang further discloses, in at least figures 3A, 3B, 3C, and related text, there is no slope between the main body portion (main channel region or a center of the channel region 510/520/530, [21], [22]) and the protrusion portions (uneven edge portion of 510, [22]) (figure 3C).
Regarding claim 6, Hwang discloses the thin-film transistor according to claim 1 as described above.
Hwang further discloses, in at least figures 3A, 3B, 3C, and related text, the active pattern region (510/520/530, [21]) is axial symmetric (figures) or central symmetric (figures).
Regarding claim 11, Hwang discloses the thin-film transistor according to claim 1 as described above.
The claimed limitation of “an array substrate” has not patentable weight because it is interpreted as intended use.
Regarding claim 12, Hwang discloses the thin-film transistor according to claim 11 as described above.
The claimed limitation of “a display device comprising the array substrate” has not patentable weight because it is interpreted as intended use.
(s) 1-7, 9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (US 2015/0380567).
Regarding claim 1, Han discloses, in at least figures 6, 8A, and related text, a thin-film transistor comprising: 
an active layer (110, [103]); 
a source electrode (130, [102]); and 
a drain electrode (140, [102]); wherein the active layer (110, [103], [112]) comprises an active pattern region (112/116/114 in W1, [103], [112]), the active pattern region (112/116/114 in W1, [103], [112]) comprising a main body portion (112, [103]) and a plurality of protrusion portions (116/114, [103]) on both sides of the main body portion (112, [103]), and the protrusion portions (116/114 in W1, [103], [112]) are connected to the main body portion (112, [103]).
Regarding claim 2, Han discloses the thin-film transistor according to claim 1 as described above.
Han discloses, in at least figures 6, 8A, and related text, the protrusion portions (116/114 in W1, [103], [112]) have a shape of rectangular (figures), triangular, or trapezoidal.
Regarding claim 3, Han discloses the thin-film transistor according to claim 1 as described above.
Han discloses, in at least figures 6, 8A, and related text, the protrusion portions (116/114 in W1, [103], [112]) and the main body portion (112, [103]) are substantially in a same plane (figures).

Han discloses, in at least figures 6, 8A, and related text, there are equal number of the protrusion portions (116/114 in W1, [103], [112]) on both sides of the main body portion (112, [103]).
Regarding claim 5, Han discloses the thin-film transistor according to claim 1 as described above.
Han discloses, in at least figures 6, 8A, and related text, there is no slope between the main body portion (112, [103]) and the protrusion portions (116/114 in W1, [103], [112]).
Regarding claim 6, Han discloses the thin-film transistor according to claim 1 as described above.
Han discloses, in at least figures 6, 8A, and related text, the active pattern region (112/116/114 in W1, [103], [112]) is axial symmetric (figures) or central symmetric.
Regarding claim 7, Han discloses the thin-film transistor according to claim 1 as described above.
Han discloses, in at least figures 6, 8A, and related text, the thin-film transistor comprises two (112/116/114, [103]) or more patterns of the active layer (110, [103]).
Regarding claim 9, Han discloses the thin-film transistor according to claim 1 as described above.
Han discloses, in at least figures 6, 8A, and related text, the active layer (110, [103]) comprises active edge regions (114, in W2, [103], [112]) on both sides of the active pattern region (112/116/114 in W1, [103], [112]), and a threshold voltage of either of the active edge 
Regarding claim 11, Han discloses the thin-film transistor according to claim 1 as described above.
The claimed limitation of “an array substrate” has not patentable weight because it is interpreted as intended use.
Regarding claim 12, Han discloses the thin-film transistor according to claim 11 as described above.
The claimed limitation of “a display device comprising the array substrate” has not patentable weight because it is interpreted as intended use. 
Claim(s) 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama (US 2013/0270554).
Regarding claim 13, Yokoyama discloses, in at least figures 1A, 1B, 2, and related text, a method of fabricating a thin-film transistor, comprising: 
forming an active layer (110, [39]), a source electrode (114a, [40]), and a drain electrode (114b, [40]) on a base substrate (102, [39]), 
wherein the source electrode (114a, [40]) and the drain electrode (114b, [40]) are both coupled to the active layer (110, [39]) ([40]), the active layer (110, [39]) comprises an active pattern region (pattern of 110, [39], figures), the active pattern region (pattern of 110, [39], figures) comprising a main body portion (central portion of pattern of 110, [39], figures) and a plurality of protrusion portions (uneven side portion of pattern of 110, [39], figures) on both sides of the main body portion (central portion of pattern of 110, [39], figures), and the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2006/0220020).
Regarding claim 8, Hwang discloses the thin-film transistor according to claim 1 as described above.
Hwang does not explicitly disclose a width of the main body portion is between 5 µm and 15 µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the width of the main body portion as claimed in claim 8 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the width of the main body portion as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- a width of the main body portion is between 5 µm and 15 µm) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2015/0380567).
Regarding claim 8, Han discloses the thin-film transistor according to claim 1 as described above.
Han does not explicitly disclose a width of the main body portion is between 5 µm and 15 µm.

Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- a width of the main body portion is between 5 µm and 15 µm) or any unexpected results arising therefrom.
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 2013/0270554) in view of Hosoya (US 2009/0146150), and further in view of Yang (US 2007/0148799).
Regarding claim 14, Yokoyama discloses the method of fabricating a thin-film transistor according to claim 13 as described above.
Yokoyama further discloses, in at least figures 3A, 3B, and related text, forming a thin film of active layer material ([104]) on the base substrate (102, [39]) ([104], figures); the first region (channel region of active layer, 110, between source electrode, 114a, and drain electrode, 113b, figures) including a main body region (central portion of pattern of 110, [39], figures) and protrusion regions (uneven side portion of pattern of 110, [39], figures).
Yokoyama does not explicitly disclose forming an etch barrier layer in a first region on a side of the thin film of the active layer material away from the base substrate; forming a thin film of conductive material on a side of the etch barrier layer away from the substrate and a side of the thin film of active layer material away from the substrate; forming a photoresist layer on a side of the thin film of conductive material away from the substrate; exposing and developing the photoresist layer using a mask plate, the photoresist layer in corresponding areas where the source electrode and the drain electrode are to be formed are retained; and etching the thin film of conductive material and the thin film of active layer material so that the active layer, the source electrode, and the drain electrode are obtained.

Yang teaches, in at least figures 7A, 7D, 7E, and related text, the method comprising forming a photoresist layer (270, [76]) on a side of the thin film of conductive material (130, [76]) away from the substrate (110, [76]); exposing and developing the photoresist layer (270, [76]) using a mask plate (280, [76]) ([78]), the photoresist layer (270, [76]) in corresponding areas where the source electrode (122, [84]) and the drain electrode (122, [84]) are to be formed are retained (figures), for the purpose of fabricating a liquid crystal display (LCD) with less masks used when fabricating thin film transistors (TFTs) ([26]) thereby reducing fabrication cost. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Yokoyama to have the forming an etch barrier layer in a first region on a side of the thin film of the active layer material away from the base substrate; the forming a thin film of conductive material on a side of the etch barrier layer away from the substrate and a side of the thin film of active layer material away from the substrate; the forming a photoresist layer on a side of the thin film of conductive material away from the substrate; the photoresist layer in corresponding areas where the source electrode and the drain electrode are to be formed are retained; the etching the thin film of conductive material and the thin film of active layer material so that the active layer, the source electrode, and the drain electrode are obtained, as taught by Hosoya and the forming a photoresist layer on a side of the thin film of conductive material away from the substrate; the exposing and developing the photoresist layer using a mask plate, the photoresist layer in corresponding areas where the source electrode and the drain electrode are to be formed are retained, as taught by Yang, for the purpose of providing a display device with high reliability and an electronic appliance having such a display device with reduced manufacturing cost and manufacturing time ([35], Hosoya) and fabricating a liquid crystal display (LCD) with less masks used when fabricating thin film transistors (TFTs) ([26], Yang) thereby reducing fabrication cost.
15 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 2013/0270554) in view of Xie (US 2011/0273639).
Regarding claim 15, Yokoyama discloses the method of fabricating a thin-film transistor according to claim 13 as described above.
Yokoyama further discloses, in at least figures 3A, 3B, and related text, forming a thin film of active layer material ([104]) on the base substrate (102, [39]) ([104], figures); forming a thin film of conductive material ([106]) on a side of the thin film of active layer material ([104]) away from the base substrate (102, [39]) ([104], figures); the first region (channel region of active layer, 110, between source electrode, 114a, and drain electrode, 113b, figures) including a main body region (central portion of pattern of 110, [39], figures) and protrusion regions (uneven side portion of pattern of 110, [39], figures).
Yokoyama does not explicitly disclose forming a photoresist layer on a side of the thin film of conductive material away from the base substrate; exposing and developing the photoresist layer using a half tone mask plate, wherein a portion of the photoresist layer in a first region is retained; etching the thin film of conductive material and the thin film of active layer material so that the pattern of the active layer is obtained; ashing off the photoresist layer so that the photoresist layer in corresponding regions of the source electrode and the drain electrode is retained, and the photoresist layer in the first region is removed; etching the thin film of conductive material so that the pattern of the source electrode and the drain electrode are obtained.
Xie teaches, in at least figures 3A-3F, and related text, the method comprising forming a photoresist layer (12, [25]) on a side of the thin film of conductive material (50/62, [19]) away 
Yokoyama and Xie are analogous art because they both are directed to method of fabricating a thin-film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yokoyama with the specified features of Xie because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Yokoyama to have the forming a photoresist layer on a side of the thin film of conductive material away from the base substrate; the exposing and developing the photoresist layer using a half tone mask plate, wherein a portion of the photoresist layer in a first region is retained; the etching the thin film of conductive material and the thin film of active layer material so that .
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 9-10 that recite “the active edge regions are sloped regions away from the active pattern region on both sides of the active pattern region” in combination with other elements of the base claims 1 and 9-10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG-HO KIM/             Primary Examiner, Art Unit 2811